Citation Nr: 9907133	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  92-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for dizziness/vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied a petition to reopen a claim 
for service connection for hearing loss, tinnitus and 
dizziness.  The RO in Baltimore, Maryland, currently has 
jurisdiction over the veteran's claim.

The case was previously before the Board in November 1992 and 
August 1995, when it was remanded for additional service 
medical records and private and VA post-service treatment 
records. 

The Board reopened and remanded the veteran's claim in April 
1997.  Following the requested development, in July 1998 the 
RO granted entitlement to service connection for tinnitus and 
bilateral hearing loss.  The RO's action was a full grant of 
the benefit sought, and there is no longer an outstanding 
issue of fact or law pertaining to the veteran's claim for 
service connection for tinnitus and bilateral hearing loss.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In February 1997 and January 1999, hearings were held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct those 
hearings, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
1998).  

At his recent hearing, the veteran apparently has claimed 
entitlement to service connection for a seizure disorder as 
directly related to the inservice injuries.  In an October 
1996 VA Form 21-4138, he has also claimed entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
seizure disorder and ptosis of the eyelids.  These claims are 
referred to the RO for appropriate action.   



FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran suffered trauma during active service when a 
flare blew up in his face in 1949 and when he hit his head 
during a jeep accident in 1954 or 1955.

3.  The veteran is currently diagnosed with dizziness/vertigo 
that has been attributed, in part, to trauma during active 
service.


CONCLUSION OF LAW

Dizziness/vertigo was incurred as a result of the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 4.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran maintains that a flare blew up in his face during 
active service in 1949 and that he hit his head during an 
inservice jeep accident in 1954 or 1955.  He has reportedly 
suffered dizziness, tinnitus and diminished hearing since 
these incidents.  

Two of the veteran's comrades have indicated that the veteran 
complained of ear problems as the result of a flare explosion 
during active service.  Four additional comrades, including 
the veteran's commanding officer, also stated that the 
veteran was involved in an inservice jeep accident and 
sustained a head injury.  The commanding officer indicated 
that the veteran was treated for his injuries at the Saint 
Nazaire Medical Dispensary for several days.  

The veteran's service medical records disclose no evidence of 
hearing loss, tinnitus, vertigo or injuries, including a 
flare explosion or a jeep accident.  However, morning reports 
show that the veteran was seen on sick call on several 
occasions at the Saint Nazaire installation from February to 
April 1955.

The medical evidence demonstrates that the veteran was 
diagnosed as having hearing loss by VA standards and tinnitus 
as early as 1967.  

In May 1980, Roy J. King, M.D., reported that he had treated 
the veteran for dizziness and tinnitus from July to November 
1956.  

A February 1981 VA audiogram was interpreted as consistent 
with hearing loss as the result of an explosion.

Sanford R. Hoffman, M.D. reported in April 1982 that the 
veteran had some ototoxicity "secondary to the original 
problem that developed in 1949."

Edwin J. Manning, M.D. stated in June 1982 that the veteran 
had audiovestibular damage, i.e., hearing loss, tinnitus and 
vertigo, that was related to an inservice flare explosion.  

VA medical records dated in 1982 and 1983 show numerous work-
ups and studies relating to the veteran's complaints of 
dizziness/vertigo.  Pertinent diagnoses included vertigo of 
unknown etiology, Kearns Sayre Syndrome and questionable 
bilateral vestibular weakness.

Also associated with the claims folder is an undated note 
from a VA doctor diagnosing the veteran as having atypical 
Meniere's syndrome, post traumatic, over 35 years duration.

The veteran also provided a January 1991 statement from his 
treating VA physician, a neurologist, who stated that the 
veteran's tinnitus occurred as a result of his military 
exposure to a blast injury and was worsened by a concussion 
sustained in a vehicular accident during service.  

The veteran was afforded VA audiology and audio-ear 
examinations in July and August 1997.  Electronystagmogram 
(ENG) revealed caloric summary with bilateral weakness.  
Saccade tracings and pursuit tracking were abnormal which was 
suggestive of a central site of pathology.  It was indicated 
that medications taken to control the veteran's seizures 
might have affected the test results. 
Pertinent diagnoses included sensorineural hearing loss, 
tinnitus and some history of disequilibrium.  

The veteran was re-examined by VA in February 1998.  The 
examiner reviewed the claims folder.  The veteran recounted 
for the examiner his inservice history of a flare explosion 
and jeep accident, as well as some post-service noise 
exposure while operating a truck.  The examiner's assessment 
was moderate to severe, bilaterally sensorineural hearing 
loss, possibly due to inservice noise exposure and trauma, 
although subsequent noise exposure and the aging process 
could not be excluded as contributing factors.  The examiner 
stated that it was impossible to determine the exact extent 
to which the noise exposure and trauma led to the veteran's 
disability, although it was likely that they played some 
role.  The examiner further stated that the veteran's 
"dizziness and vertigo are similar to his hearing loss, as 
far as etiology and their impact on the [veteran's] overall 
disability.  Again, they cannot be definitely tied to his 
noise exposure and head trauma, although these events likely 
have a causative effect."  There was no evidence of 
Meniere's disease, any Meniere's-type syndrome, or 
ototoxicity.  The final diagnoses were sensorineural hearing 
loss, tinnitus and vertigo.


Legal analysis

Based upon the foregoing facts, the Board finds that the 
veteran's claim is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(truthfulness of evidence is presumed for purposes of 
determining if claim is well grounded); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Upon a review of the records, it is also 
the opinion of the Board that all of the evidence necessary 
for adjudication of his claim has been obtained, and that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The August 1997 and February 1998 VA examinations establish 
that the veteran suffers from current dizziness/vertigo.  The 
Board also finds his accounts of exposure to an inservice 
flare explosion and involvement in a jeep accident to be 
credible, and his version of events has been corroborated by 
several of his comrades.  In addition, the record reflects 
competent medical evidence, i.e., the June 1982 opinion of 
Edwin J. Manning, M.D. and the February 1998 VA examiner's 
opinion, of a relationship between the veteran's current 
disability and the inservice events, although the disability 
has also been attributed, in part, to post-service noise 
exposure and the aging process.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions).   

Weighing the evidence both against the veteran's claim and 
favoring his claim, the Board finds that the evidence is, at 
the very least, in equipoise.  Accordingly, the veteran is 
entitled to the application of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that he incurred 
dizziness/vertigo, at least in part, as a result of his 
active service.   38 C.F.R. §§ 3.102, 4.3 (1998). 


ORDER

Entitlement to service connection for dizziness/vertigo is 
granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 



- 2 -


